    Case 2:19-cr-00219-MJH Document 60 Filed 03/09/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA               )
                                       )
             v.                        )     Criminal No. 19-219
                                       )
MUSTAFA MOUSAB ALOWEMER                )


 MOTION TO EXTEND THE TIME FOR FILING PRETRIAL MOTIONS

      NOW COMES the Defendant Mr. Mustafa Mousab Alowemer, through

his counsel, Assistant Federal Defender Andrew Lipson, requesting that this

Court extend the time for filing pretrial motions from March 9, 2020 to June 8,

2020. In support of this Motion, counsel provides the following information:

      1. Mr. Alowemer was arraigned on July 24, 2019 on an indictment

charging Mr. Alowemer with violations of 18 U.S.C. § 2339B(a)(1) and 18 U.S.C.

§ 842(p)(2)(A).

      2. Pursuant to Local Rule 12, and prior Court Order, certain types of

pretrial motions are due on March 9, 2020.

      3. During the course of undersigned counsel’s representation of Mr.

Alowemer, there have been nine (9) productions of evidence by the government.

Those productions contain over 10,000 pages of social media and electronic

communications records. Additionally, the productions include forensic copies of

cell phones and other electronic media, which alone contain many gigabytes of

data. A substantial amount of those productions to date contain Arabic
    Case 2:19-cr-00219-MJH Document 60 Filed 03/09/20 Page 2 of 3



communications, Mr. Alowemer’s native language. Defense counsel has

retained the services of a translator to permit counsel to meaningfully review

the evidence and effectively advise Mr. Alowemer about the nature of the

government’s charges and strength of the evidence in this case.

      4. Mr. Alowemer is a native of Syria. In addition to English not being his

native language, he is not accustomed to the United States legal system, and in

particular, the criminal justice process. Defense counsel has retained the

services of interpreters to assist in all legal communications with Mr.

Alowemer, but those communications necessarily are more difficult to

coordinate and also take more time than the typical representation in a

criminal case in federal court. That Mr. Alowemer is currently detained in

Mahoning County Jail in Ohio only serves to demand more coordination and

time to effectively communication with him.

      5. Mr. Alowemer is a Syrian refugee, having fled his home with his

family because of the Syrian civil war. In addition to the government’s charges,

which carry substantial penalties if Mr. Alowemer is convicted, there are

immigration consequences that may also result from this case. Defense counsel

is working through those related immigration issues with Mr. Alowemer, which

only serve to make defense counsel’s advice more complex than the typical

representation in a criminal case in federal court.

      6. Accordingly, additional time is needed to review discovery materials,

conduct client consultation, and investigate the facts and law before Mr.

                                        2
    Case 2:19-cr-00219-MJH Document 60 Filed 03/09/20 Page 3 of 3



Alowemer can make an informed decision concerning the filing of pretrial

motions.

      7. As stated at the status conference held by the Court on February 6,

2020, the government has no objection to the relief sought herein.



      WHEREFORE, Mr. Alowemer respectfully requests that the deadline for

filing pretrial motions be extended from March 9, 2020 to June 8, 2020.


                                       Respectfully submitted,


                                       s/ Andrew Lipson
                                       Andrew Lipson
                                       Assistant Federal Public Defender
                                       Western District of Pennsylvania
                                       1001 Liberty Avenue
                                       1500 Liberty Center
                                       Pittsburgh, PA 15222
                                       Main: 412-644-6565
                                       Fax: 412-644-4594
